DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-22 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9-14, 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al. (hereinafter “Nakamura”) (US 20050083174 A1).
As to claims 1 and 12, Nakamura teaches a method and system for proximity sensing comprises:
generating a move baseline data according to a detection data [getting sample data based on reflection wave from a detected object, and generating a waveform mainly comprising the fluctuation component when the object approaches the antennas] [Fig. 3] [0011, 0055-0063]; 
generating a movement signal according to the detection data, the move baseline data and a move threshold [generating a movement data corresponding to the speed range of the specific object to be detected, among the outputs of the envelope detection circuit, compares an amplitude level of the output of the band-pass filter 43 with a threshold value corresponding to a lower limit of a predetermined range corresponding to properties  of the hand in this case] [Fig. 3] [0064-0065]; and 
generating a judging signal according to the movement signal and a proximity signal, the judging signal indicating an object proximity or a human body proximity [since a waveform component of a foreign object having permittivity different from the specific object is lower than the threshold value and not in the judging region even if its frequency (that is, the approaching speed of the foreign object) is the same as that of the specific object, it is not detected. In this case, since permittivity of water, paper, plastic or the like is substantially lower than that of someone's hand, such object can be removed by the comparator with high reliability] [Fig. 3] [0066-0068].
As to claim 2, Nakamura teaches comparing a plurality of values of the detection data with a plurality of values of the move baseline data to generate a plurality of difference values; and judging if the difference values are greater than the move threshold, and generating the movement signal [Fig. 3] [0055-0067, 0083-0084].
As to claim 3, Nakamura teaches setting a plurality of instruction data, the instruction data corresponding to the difference values, wherein when the difference value is greater than the move threshold, setting the corresponding instruction data as a valid data and generating the movement signal according to the valid data; when the difference value is less than the move threshold, setting the corresponding instruction data as an invalid data [using filters to invalid data value less than threshold] [Fig. 3] [0055-0067, 0083-0084].
As to claim 9, Nakamura teaches comparing a current value of the detection data with a former value of a proximity baseline data to generate a difference value; and judging if the difference value is greater than a proximity threshold, and generating the proximity signal [Fig. 3] [0055-0067, 0082-0084].
As to claim 10, Nakamura teaches when the difference value is greater than the proximity threshold, maintain a current value of the proximity baseline data; when the difference value is less than the proximity threshold, generating the current value of the proximity baseline data according to the current value of the detection data and the former value of the proximity baseline data [Fig. 3] [0055-0067, 0082-0084].
As to claim 11, Nakamura teaches when the movement signal is valid, the judging signal indicates a human body proximity; when the movement signal is invalid, the judging signal indicates an object proximity [Fig. 3] [0055-0067, 0082-0084].
As to claim 13, Nakamura teaches the move detecting circuit compares a plurality of values of the detection data with a plurality of values of the move baseline data to generate a plurality of difference values, and respectively judges if the difference values are greater than the move threshold, and generating the movement signal [Fig. 3] [0055-0067, 0083-0084].
As to claim 14, Nakamura teaches the move detecting circuit sets a plurality of instruction data, the instruction data are corresponding to the difference values, when the difference value is greater than the move threshold, setting the corresponding instruction data as a valid data and generating the movement signal according to the valid data; when the difference value is less than the move threshold, setting the corresponding instruction data as an invalid data [Fig. 3] [0055-0067, 0083-0084].
As to claim 20, Nakamura teaches comparing a current value of the detection data with a former value of a proximity baseline data to generate a difference value; and judging if the difference value is greater than a proximity threshold, and generating the proximity signal [Fig. 3] [0055-0067, 0082-0084].
As to claim 21, Nakamura teaches when the difference value is greater than the proximity threshold, maintain a current value of the proximity baseline data; when the difference value is less than the proximity threshold, generating the current value of the proximity baseline data according to the current value of the detection data and the former value of the proximity baseline data [Fig. 3] [0055-0067, 0082-0084].
As to claim 22, Nakamura teaches when the movement signal is valid, the judging signal indicates a human body proximity; when the movement signal is invalid, the judging signal indicates an object proximity [Fig. 3] [0055-0067, 0082-0084].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7-8, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Heim et al. (hereinafter “Heim”) US 20170285866 A1.
As to claim 7, Nakamura teaches comparing a plurality of values of the detection data with a plurality of values of the move baseline data to generate a plurality of difference values; and judging if the difference values are greater than the move threshold, and generating the movement signal [Fig. 3] [0055-0067, 0083-0084]. Nakamura does not explicitly teach comparing a n.sup.th value of the detection data with a n−1.sup.th value of the move baseline data to generate a n.sup.th difference value of the difference values, wherein when the n.sup.th difference value is greater than the move threshold, setting the n.sup.th value of the detection data as an n.sup.th value of the move baseline data, and comparing a n+1.sup.th value of the detection data with the n.sup.th value of the move baseline data to generate a n+1.sup.th difference value of the difference values as well as generating a n+1.sup.th value of the move baseline data according to the n+1.sup.th value of the detection data and the n.sup.th value of the move baseline data, wherein n is a positive integer and greater than 1.
However, Heim teaches a method and system for touch detection includes identifying a high-pass filtered sequence from a plurality of sensor measurements, accumulating a number of samples from a first high-pass filtered sequence into an accumulated value, comparing the first accumulated value against a threshold of accumulated values, and, based upon a determination whether the accumulated value is greater than the threshold of accumulated values, identify whether the sensor has been approached. Heim further teaches comparing a n.sup.th value of the detection data with a n−1.sup.th value of the move baseline data to generate a n.sup.th difference value of the difference values, wherein when the n.sup.th difference value is greater than the move threshold, setting the n.sup.th value of the detection data as an n.sup.th value of the move baseline data, and comparing a n+1.sup.th value of the detection data with the n.sup.th value of the move baseline data to generate a n+1.sup.th difference value of the difference values as well as generating a n+1.sup.th value of the move baseline data according to the n+1.sup.th value of the detection data and the n.sup.th value of the move baseline data, wherein n is a positive integer and greater than 1 [0017-0021, 0025-0033, 0045-0054, 0072-0083]. 
It would have been obvious to an ordinary person skilled in the art before the effective filing date of the invention to incorporate the teachings of Heim with the teachings of Nakamura for the purpose of comparing the new sensor value with the immediately previously stored data to accumulate the differential value.
As to claim 8, Heim teaches generating the n−1.sup.th value of the move baseline data according to a n−1.sup.th value of the detection data and a n−2.sup.th value of the move baseline data, wherein n is greater than 2 [0017-0021, 0025-0033, 0045-0054, 0072-0083].
As to claim 18, Heim teaches the move detecting circuit compares a n.sup.th value of the detection data with a n−1.sup.th value of the move baseline data to generate a n.sup.th difference value of the difference values, wherein when the n.sup.th difference value is greater than the move threshold, the n.sup.th value of the detection data is set as a n.sup.th value of the move baseline data, and a n+1.sup.th value of the detection data is compared with the n.sup.th value of the move baseline data to generate a n+1.sup.th difference value of the difference values, a n+1.sup.th value of the move baseline data is generated according to the n+1.sup.th value of the detection data and the n.sup.th value of the move baseline data, where n is a positive integer and greater than 1 [0017-0021, 0025-0033, 0045-0054, 0072-0083].
As to claim 19, Heim teaches generating the n−1.sup.th value of the move baseline data according to a n−1.sup.th value of the detection data and a n−2.sup.th value of the move baseline data, wherein n is greater than 2 [0017-0021, 0025-0033, 0045-0054, 0072-0083].
Allowable Subject Matter
Claims 4-6, 15-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Heim et al., US 20170285866 A1, teaches a method for touch detection includes identifying a high-pass filtered sequence from a plurality of sensor measurements, accumulating a number of samples from a first high-pass filtered sequence into an accumulated value, comparing the first accumulated value against a threshold of accumulated values, and, based upon a determination whether the accumulated value is greater than the threshold of accumulated values, identify whether the sensor has been approached.
Khawand et al., US 20160164563 A1, teaches provides a capability of distinguishing between human tissue and a non-human object in proximity of a transmission source. In this manner, transmission power adjustments to the transmission source can be made selectively, depending on whether human tissue or a non-human object is detected in the proximity of the RF transmitter. Distinguishing between human tissue and other non-human-tissue objects in proximity of the transmission source provides for selective control of SAR adjustments. Accordingly, an electronic device can avoid certain communication performance reductions introduced by decreases in transmission power effected to comply with SAR standards by reducing transmission power when human tissue is detected in the proximity but not reducing transmission power when a non-human object (but no human tissue) is detected in the proximity.
Nakamura et al., US 20050083174 A1, teaches a method for detecting a specific object (such as a hand) excellent in operation reliability and response. Wherein the object sensor comprises detecting wave transmitting means and reflected wave receiving means of an impulse radar and a judging circuit part (40) for turning on the detection output when the amplitude level of a signal component, in a frequency range corresponding to the moving speed range of a specific object, of a signal received by the reflected wave receiving means lies in a predetermined range corresponding to the reflection characteristics of the specific object.
The prior art of record do not teach or suggest, individually or in combination,  comparing an amount of the valid data with a valid threshold, wherein when the amount of the valid data is arrived the valid threshold, setting the movement signal as valid; when the amount of the valid data is less than the valid threshold, setting the movement signal as invalid.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIPENG WANG whose telephone number is (571)272-5437. The examiner can normally be reached Monday-Friday 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 5712723667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIPENG WANG/Primary Examiner, Art Unit 2115